Name: Commission Regulation (EEC) No 780/88 of 24 March 1988 altering the rates of the refunds applicable to certain milk products exported in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 80/38 Official Journal of the European Communities 25 . 3 . 88 COMMISSION REGULATION (EEC) No 780/88 of 24 March 1988 altering the rates of the refunds applicable to certain milk products exported in the form of goods not covered by Annex II to the Treaty tion at present available to the Commission that the export refunds at present applicable should be altered as shown in the Annex to this Regulation, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 744/88 (2), and in particular Article 17 (5) thereof, Whereas Commission Regulation (EEC) No 554/88 of 29 February 1988 (3) has fixed the rates of the refunds appli ­ cable from 1 March 1988 to certain dairy products exported in the form of goods not covered by Annex II to the Treaty ; Whereas it follows from applying the rules and criteria contained in Regulation (EEC) No 554/88 to the informa HAS ADOPTED THIS REGULATION : Article 1 The rates of the refunds applicable to certain milk products exported in the form of the products which appear in the Annex to Regulation (EEC) No 804/68 are hereby altered as shown in the Annex to this Regulation. Article 2 This Regulation shall enter into force on 25 March 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 March 1988 . For the Commission COCKFIELD Vice-President ( ¢) OJ No L 148, 28 . 6 . 1968, p. 13/68 . O OJ No L 78 , 23. 3 . 1988, p. 1 . (3) OJ No L 54, 1 . 3 . 1988, p. 41 . 25. 3. 88 Official Journal of the European Communities No L 80/39 ANNEX to the Commission Regulation of 24 March 1988 altering the rates of the refunds applicable to certain milk products exported in the form of goods not covered by Annex II to the Treaty (ECU/100 kg) CN code Description Rate of refund ex 0402 10 19 Powdered milk, obtained by the spray process, with a fat content of less than 1,5 % by weight and with a water content of less than 5 % by weight (PG 2) : a) On exportation of goods of CN code 3501 b) On exportation of other goods 93,00 ex 0402 21 19 Powdered milk, obtained by the spray process, with a fat content of 26 % by weight and a water content of less than 5 % by weight (PG 3) 140,00 ex 0405 00 10 Butter, with a fat content by weight of 82 % (PG 6) : a) On exportation of goods containing reduced-price butter and manufactured under the conditions laid down in Regulations (EEC) No 262/79, (EEC) No 442/84, (EEC) No 1932/81 and (EEC) No 2409/86 b) On exportation of goods of CN code 2106 90 99 contai ­ ning 40 % or more by weight of milk fat 220,00 c) On exportation of other goods 208,00